In our opinion in the case of Great Atlantic  Pacific Tea Co. v. Smalley, 156 So. 639, 641,1 we said: "The duty rests upon the appellant, in a civil case, to 'point out' error; * * * it includes pointing out, under the law — cited — why it is error."
The quoted statement received the approval of the Supreme Court. Great Atlantic  Pacific Tea Co. v. Smalley, ante, p. 176, 156 So. 641.
In the instant case appellant's counsel in his brief filed here — perhaps because the "error" did not exist — has failed to comply with the rule for reversal (provided, of course, the error was prejudicial to appellant's rights) laid down above. *Page 379 
Hence the judgment must be, and is, affirmed.
Affirmed.
1 Ante, p. 176.